February 11, 1931, plaintiff filed his petition in the district court of Carter county, and on February 25th, was granted a temporary restraining order. On March 19, 1931, plaintiff in error appealed to this court and filed his brief on August 5, 1931, and the authorities in that brief reasonably tend to support the assignments of error and allegations of error in the district court.
Two extensions of time have been granted defendant in error, and he has failed to excuse the delay or failure to file brief herein. This court need not search the record to find some theory upon which to sustain the action of the trial court, but may reverse and remand this case where the authorities cited as above stated reasonably tend to sustain the assignments of error.
The case is reversed and remanded, with directions to grant the prayer of the petition in error and enter a permanent injunction as prayed for.
Note. — See under (1) 2 Rawle C. L. 176; R. C. L. Perm. Supp. p. 360. *Page 285